United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                               ________________

                                  No. 06-3076
                               ________________

United States of America,                *
                                         *
            Appellee,                    *
                                         *      Appeals from the United States
      v.                                 *      District Court for the
                                         *      District of Nebraska.
Wade LaSalle Beck, also known            *
as Charles Dorsey,                       *
                                         *
            Appellant.                   *


                               ________________

                            Submitted: June 15, 2007
                                Filed: August 3, 2007
                               ________________

Before MELLOY, SMITH and GRUENDER, Circuit Judges.
                         ________________

GRUENDER, Circuit Judge.

       Wade LaSalle Beck (“Beck”) appeals from a conviction for bank robbery in
violation of 18 U.S.C. § 2113 and a 210-month sentence imposed by the district
court.1



      1
        The Honorable Joseph F. Bataillon, Chief Judge, United States District Court
for the District of Nebraska.
       On August 17, 2005, a man carrying a cardboard box and a briefcase entered
the Commercial Federal Bank in Omaha and approached a teller window. He handed
the teller, Catherine Workman, a note that read, “I have a bomb.” The note was
handwritten on what police later identified as a Qwest Communications promotional
leaflet. The man told Workman, “Give me all your money,” and Workman handed
him some of the money in the drawer. The man then said, “No, I want all of it.”
Workman gave the man all of the money in the drawer, totaling $2,899.00, including
ten marked bills. The robber left the bank, leaving the demand note behind.

       Immediately after the robbery, Workman provided the police with a detailed
description of the bank robber. When police presented Workman with a photo lineup
that did not include a picture of Beck, she identified someone other than Beck as the
bank robber. At trial, when questioned why she chose that picture, Workman testified
that she thought she had to choose one of the pictures, so she did. However, she
identified Beck in the courtroom as the bank robber.

      At trial, the Government presented fingerprint evidence that matched Beck’s
fingerprints to those taken from the robber’s demand note. Although fingerprints also
had been obtained from the bank door, they were not compared with Beck’s prints.
The Government also offered testimony from three of Beck’s friends and relatives,
each of whom independently had identified Beck from bank surveillance video and
photographs televised after the robbery.

       In addition, the Government introduced evidence obtained from Beck’s vehicle
at the time of his arrest, including a black briefcase that held $14,890, fliers from
Qwest similar to that on which the demand note had been written, and a notebook that
contained a handwritten reference to the Commercial Federal Bank in Omaha. An
FBI agent testified that he questioned Beck about the robbery and Beck responded that
he did not “recall” robbing a bank in Omaha. The defense offered no evidence, and
the jury returned a guilty verdict.

                                         -2-
        At sentencing, the FBI agent testified that Beck admitted to several prior arrests
and convictions, including convictions for rape, auto theft, and possession of heroin
with intent to distribute. The Government presented the district court with certified
copies of these and several other prior convictions, along with documents regarding
a petition to revoke probation that had been found in Beck’s vehicle. Accordingly, the
district court classified Beck as a career offender under U.S.S.G. § 4B1.1,2 overruling
Beck’s objection to the presentence investigation report (“PSR”), and calculated an
advisory sentencing guidelines range of 210 to 240 months. Beck requested a
departure from the sentencing guidelines on the basis that two of his prior convictions
were for only small quantities of controlled substances, but the court declined to
depart and sentenced Beck to 210 months’ imprisonment. Beck filed the instant
appeal. For the following reasons, we now affirm.

        Beck challenges the sufficiency of the evidence, arguing that the Government
lacks fingerprint evidence directly linking Beck to the scene of the robbery and that
the primary eyewitness, Workman, failed to describe Beck’s prominent gold tooth and
later identified someone other than Beck in a photo lineup. We review the sufficiency
of the evidence supporting a conviction in the light most favorable to the Government
and draw all reasonable inferences in favor of the jury’s verdict. United States v.
Espino, 317 F.3d 788, 792 (8th Cir. 2003). The standard of review is “very strict,” id.
at 791, and we will reverse the conviction only if we conclude that no reasonable jury
could have found the accused guilty beyond a reasonable doubt, United States v.
Hollins, 432 F.3d 809, 811 (8th Cir. 2005).

      2
       Section 4B1.1(a) states:

      A defendant is a career offender if (1) the defendant was at least eighteen
      years old at the time the defendant committed the instant offense of
      conviction; (2) the instant offense of conviction is a felony that is either
      a crime of violence or a controlled substance offense; and (3) the
      defendant has at least two prior felony convictions of either a crime of
      violence or a controlled substance offense.

                                           -3-
       We find the evidence is sufficient to support the jury’s finding of guilt beyond
a reasonable doubt. The Government produced fingerprint evidence that matched
Beck’s fingerprints to the demand note used in the robbery. Three of Beck’s friends
and relatives, all of whom had known Beck for at least six years, recognized him as
the bank robber in televised broadcasts of surveillance photos from the robbery, and
Workman identified Beck as the bank robber in court. At his arrest, police discovered
a substantial amount of cash, as well as Qwest flyers similar to that on which the
demand note was written and a notebook referencing the Commercial Federal Bank
in Omaha. Furthermore, when questioned about the robbery, Beck neither denied the
charges nor offered an alibi, but rather he responded that he could not “recall” robbing
a bank. In light of all this evidence, a reasonable jury could find Beck guilty beyond
a reasonable doubt. See Hollins, 432 F.3d at 811-12 (finding the evidence sufficient
where three witnesses identified the defendant, who fit the physical characteristics of
the suspect as determined from surveillance video and possessed boots matching those
worn during the robbery).

       Beck also challenges the 210-month sentence imposed by the district court,
alleging that it is inconsistent with the sentencing goals listed in 18 U.S.C. § 3553(a)
because his prior narcotics convictions involved the sale of only small quantities for
which he received minimal sentences. Beck does not challenge directly his
classification as a career offender or the district court’s calculation of his advisory
sentencing guidelines range. Thus, we review his sentence for reasonableness, akin
to review for an abuse of discretion. United States v. Medearis, 451 F.3d 918, 920
(8th Cir. 2006).

      We find that the district court did not abuse its discretion when it sentenced
Beck at the low end of the properly calculated advisory guidelines range to 210
months in prison. Because the sentencing guidelines were developed after years of
careful study and account for other § 3553(a) factors, sentences within the sentencing
guidelines are presumptively reasonable. United States v. Vasquez, 433 F.3d 666, 670

                                          -4-
(8th Cir. 2006), cert. denied, ---U.S.---, 127 S. Ct. 3041 (2007); see also Rita v. United
States,---U.S.---,127 S. Ct. 2456, 2462 (2007). However,

       a sentence within an advisory guidelines range may be unreasonable if
       the sentencing court: (1) fails to consider a relevant factor that should
       have received significant weight; (2) gives significant weight to an
       improper or irrelevant factor; or (3) considers only the appropriate
       factors but in weighing those factors commits a clear error of judgment.

Vasquez, 433 F.3d at 671.

       The record does not suggest that the district court ignored or improperly
weighed the nature of Beck’s prior convictions when imposing Beck’s sentence.
Although Beck argues that the quantities of narcotics in his several previous narcotics
convictions were “small,” these quantities were sufficient to support the convictions.
In addition, Beck’s drug quantity argument does not address his auto theft and rape
convictions. See United States v. Walker, ---F.3d---, No. 06-3137, slip op. at 7 (8th
Cir. Jul. 20, 2007) (stating that auto theft constitutes a crime of violence for purposes
of determining career offender status); U.S.S.G. § 4B1.2 cmt. n.1 (“‘Crime of
violence’ includes . . . forcible sex offenses . . .” ). Therefore, we find that the district
court did not abuse its discretion in imposing a within-guidelines sentence.

       Accordingly, we affirm Beck’s conviction and sentence.
                   ______________________________




                                            -5-